 Case: 4:20-cr-00522-AGF Doc. #: 43 Filed: 07/15/21 Page: 1 of 2 PageID #: 123




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


UNITED STATES OF AMERICA,                      )
                                               )
       Plaintiff,                              )
                                               )       Case No.: 4:20-CR-00522-AGF
vs.                                            )
                                               )
DELVON JONES                                   )
                                               )
       Defendant.                              )


                      MOTION TO CONTINUE SENTENCING HEARING

       COMES NOW, Defendant, Delvon Jones, by his attorney, Martin Minnigerode, and hereby

requests that this court continue the sentencing hearing set for July 19, 2021 at 11 a.m.

In support thereof, the Defendant states as follows.

       1. Counsel for Defendant was appointed to represent the Defendant on July 15, 2021 after

           previous counsel was granted leave to withdraw after a potential conflict of interest was

           discovered.

       2. Counsel for Defendant needs additional time to review the matter and speak with the

           defendant about the change of counsel.

       3. Counsel has been advised that the U.S. Marshals Office will not be able to transport

           the Defendant from his place of confinement in Kentucky to St. Louis in time for the

           scheduled sentencing hearing.

       4. After conferring with the clerk of this court and counsel for the government, it is

           requested that the matter be continued to July 27th, 28th, or 30th at 1 p.m. for a sentencing

           hearing.
 Case: 4:20-cr-00522-AGF Doc. #: 43 Filed: 07/15/21 Page: 2 of 2 PageID #: 124




       WHERFORE, Defendant respectfully requests that the Court continue the sentencing

       hearing presently set for July 19th to July 27th, 28th, or 30th at 1 p.m.




                                                       Respectfully Submitted,


                                                       Martin Minnigerode, #47654MO
                                                       1922 Chouteau Ave.
                                                       St. Louis MO 63103
                                                       Telephone: 314-266-4686
                                                       Facsimile: 314-266-4682
                                                       E-mail: martin@mmlawstl.com
                                                       Attorney for Defendant




                                 CERTIFICATE OF SERVICE

        The undersigned certifies that on July 15, 2021 this document was filed with the court
via the CM/ECF system which will send notice to all parties of record.

                                                       ______________________
